Name: Commission Regulation (EEC) No 327/84 of 7 February 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 2 . 84 Official Journal of the European Communities No L 38/9 COMMISSION REGULATION (EEC) No 327/84 of 7 February 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 10 February 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 February 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 323, 19 . IL 1982, p . 8 . No L 38/ 10 Official Journal of the European Communities 9 . 2. 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 07.01 A II New potatoes 996 176,50 48,61 149,31 15,75 29852 54,84 12,40 1.12 07.01-21 1 07.01-22 ! 07.01 B I Cauliflowers 6224 1 102,28 303,61 932,51 98,37 186432 342,49 77,44 1.14 07.01-23 07.01 B II White cabbages and red cabbages 659 116,72 32,15 98,74 10,41 19741 36,26 8,20 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1872 331,66 91,35 280,58 29,59 56095 103,05 23,30 1.20 07.01-31 1 07.01-33 ] 07.01 D I Cabbage lettuce 6870 1216,74 335,13 1 029,34 108,58 205791 378,06 85,48 1.22 ex 07.01-36 ex 07.01 D II Endives 1388 245,94 67,74 208,06 21,94 41597 76,42 17,27 1.28 07.01-41 1 07.01-43 07.01 F I Peas 10188 1 804,44 497,01 1 526,52 161,03 305191 560,67 126,76 1.30 07.01-45 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 6087 1 078,05 296,93 912,01 96,21 182334 334,96 75,73 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2262 400,68 110,36 338,97 35,75 67768 124,49 28,14 1.40 ex 07.01-54 ex 07.01 G II Carrots 2389 426,91 119,00 357,25 37,70 70 346 133,20 30,02 1.50 ex 07.01-59 ex 07.01 G IV Radishes 5368 950,70 261,85 804,27 84,84 160794 295,39 66,79 1.60 07.01-63 ex 07.01 H Onions (other than sets) 1256 222,59 61,31 188,31 19,86 37648 69,16 15,63 1.70 07.01-67 ex 07.01 H Garlic 4851 859,13 236,63 726,80 76,67 145307 266,94 60,35 1.74 ex 07.01-68 ex 07.01 IJ Leeks 1232 218,63 60,33 184,35 19,46 36547 67,81 15,26 1.80 07.01 K Asparagus : \\ \\\ 1.80.1 ex 07.01-71\  green 42230 7479,13 2060,04 6327,20 667,47 1 264967 2323,89 525,44 1.80.2 ex 07.01-71\  other 27245 4830,67 1 332,63 4075,23 430,00 811466 1 498,21 336,24 1.90 07.01-73 07.01 L Artichokes 2004 354,93 97,76 300,26 31,67 60030 110,28 24,93 1.100 07.01-751 07.01-77 } 07.01 M Tomatoes 2901 513,78 141,51 434,65 45,85 86897 159,64 36,09 1.110 07.01-81 1 07.01-82 07.01 P I Cucumbers 3 566 631,65 173,98 534,37 56,37 106834 196,26 44,37 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 1367 242,10 66,68 204,82 21,60 40948 75,22 17,00 1.120 07.01-93 07.01 S Sweet peppers 3662 648,62 178,65 548,72 57,88 109704 201,53 45,56 1.130 07.01-97 07.01 T II Aubergines (Solanum melongena L.) 3 570 632,25 174,14 534,87 56,42 106935 196,45 44,41 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 2953 523,06 144,07 442,50 46,68 88467 162,52 36,74 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 2461 435,86 120,05 368,73 38,89 73718 135,42 30,62 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 4121 729,83 201,02 617,42 65,13 123438 226,77 51,27 2.10 08.01-31 ex 08.01 B Bananas, fresh 2165 383,56 105,64 324,48 34,23 64873 119,17 26,94 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 7046 1 247,92 343,72 1 055,72 111,37 211065 387,75 87,67 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8429 1 492,91 411,20 1 262,97 133,23 252500 463,87 104,88 2.50 08.02 A I Sweet oranges, fresh : l 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16 \\ \  Sanguines and semi-sanguines 1679 297,44 81,92 251,62 26,54 50307 92,42 20,89 \\ \\I 9 . 2 . 84 Official Journal of the European Communities No L 38/ 11 Code NIMEXE code 1 CCT heading No Description Amount of unit values per 100 kg net J Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1359 240,73 66,30 203,66 21,48 40716 74,80 16,91 2.50.3 08.02-05\\ \ 08.02-09 08.02-15 08.02-19  others 903 160,09 44,09 135,43 14,28 27077 49,74 11,24 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1449 256,76 70,72 217,21 22,91 43427 79,78 18,03 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 1356 240,63 66,69 202,69 21,44 40303 74,73 16,83 2.60.3 08.02.28 ex 08.02 B I  Clementines 1881 333,17 91,77 281,86 29,73 56351 103,52 23,40 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 3144 556,88 153,38 471,11 49,69 94187 173,03 39,12 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1367 242,26 66,72 204,95 21,62 40974 75,27 17,02 2.80 ex 08.02 D Grapefruit, fresh : l \ \ 2.80.1 ex 08.02-70\  white 1485 263,13 72,47 222,60 23,48 44505 81,76 18,48 2.80.2 ex 08.02-70\  pink 3196 566,01 155,90 478,83 50,51 95731 175,87 39,76 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 6949 1 230,83 339,01 1041,26 109,84 208174 382,44 86,47 2.95 08.05-50 08.05 C Chestnuts 3193 566,65 156,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2555 452,65 124,67 382,93 40,39 76558 140,64 31,80 2.110 08.06-33 I \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3481 616,50 169,81 521,55 55,01 104271 191,55 43,31 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 7081 1 254,09 345,42 1 060,93 111,92 212107 389,66 88,10 2.130 ex 08.07-32 ex 08.07 B Peaches 10292 1 822,84 502,08 1 542,09 162,67 308302 566,38 128,06 2.140 ex 08.07-32 ex 08.07 B Nectarines 11661 2065,21 568,84 1747,13 184,30 349295 641,69 145,08 2.150 08.07-51 08.07-55 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120536 227,85 52,11 2.160 08.07-71 08.07-75 08.07 D Plums 7984 1414,06 389,48 1 196,26 126,19 239164 439,37 99,34 2.170 08.08-11 08.08-15 08.08 A Strawberries 14818 2624,29 722,83 2220,09 234,20 443 853 815,41 184,36 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 567 100,79 27,87 85,12 8,98 16894 31,23 7,10 2.190 08.09-19 ex 08.09 Melons (other than water melons) 4386 776,82 213,96 657,17 69,32 131386 241,37 54,57 2.195 ex 08.09-90 ex 08.09 Pomegranates 5136 909,63 250,55 769,53 81,18 153849 282,63 63,90 2.200 ex 08.09-90 ex 08.09 Kiwis 16962 3004,15 827,46 2541,45 268,10 508100 933,44 211,05 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77